Citation Nr: 9936146	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  95-24 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for alcohol abuse secondary 
to service connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, an 
attorney


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel






INTRODUCTION

The veteran had active service from November 1967 to May 
1969.  

In June 1998, the Board of Veterans' Appeals (Board) denied 
the veteran's claim for entitlement to service connection for 
alcohol abuse secondary to post-traumatic stress disorder.  
The Board essentially determined that service connection for 
alcohol dependence on a direct basis was not warranted 
because the claim for such benefit lacked entitlement under 
the law.  The Board noted that service connection could be 
established where alcoholism was due to or the result of a 
service-connected disorder under the provisions of 38 C.F.R. 
§ 3.310, but found that the probative evidence did not 
provide a basis for granting service connection for 
alcoholism.  

The veteran subsequently filed an appeal with the U.S. Court 
of Appeals for Veterans Claims (Court) (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
The Court vacated the June 1998 Board decision and remanded 
the case to the Board. 


FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal has been developed.  

2.  The veteran's alcohol abuse is, at least in part, the 
result of his service-connected PTSD. 


CONCLUSION OF LAW

Service connection is warranted for alcohol abuse as 
secondary to service connected PTSD.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.310 (1999).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that alcohol abuse may not be 
service-connected on a direct basis.  VA O.G.C. Prec. Op. 7-
99; Section 8052 of the Omnibus Budget Reconciliation Act of 
1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351; 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  However, the veteran 
is contending that his alcohol abuse was caused by his 
service-connected PTSD and that he uses alcohol in response 
to his PTSD symptoms.  The Board notes that secondary service 
connection for a disability is warranted when that disability 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection is also warranted for a disability when that 
disability is aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).  While disability 
compensation is not payable for alcohol abuse secondary to a 
service-connected disability, service connection is available 
for such a disorder.  

The evidence of record includes competent evidence, discussed 
below, which establishes that the veteran has a long history 
of alcohol abuse.  It includes competent evidence, such as 
the opinion of a Department of Veterans Affairs (VA) 
physician who treated the veteran during a period of 
hospitalization from September 1989 to February 1990, which 
tends to establish that the veteran's alcohol abuse is 
secondary to his service-connected PTSD.  In light of that 
evidence and the fact that PTSD is service-connected, the 
Board finds that the claim for entitlement to service 
connection for alcohol abuse as secondary to PTSD is well-
grounded within the meaning of 38 U.S.C.A. § 5107, that is, 
the claim is plausible, meritorious on its own, or capable of 
substantiation.  Reiber v. Brown, 7 Vet. App. 513 (1995); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

The Board finds Review of the record also discloses that all 
available pertinent evidence has been obtained and that the 
VA has obtained a medical opinion, based on a review of the 
veteran's history, as to whether there is a relationship 
between his service-connected PTSD and his alcohol abuse.  
Therefore, the Board finds that the VA has met its duty to 
assist in developing the facts pertinent to the veteran's 
claim.  38 U.S.C.A. § 5107.  

Evidence dated many years prior to the veteran's filing a 
claim for entitlement to service connection for alcohol abuse 
secondary to his service-connected PTSD, in August 1994, 
shows that he indicated that he used alcohol to treat 
symptoms, such as insomnia, which health care providers 
attributed to his PTSD.  

A private treatment record dated in January 1987 shows that 
an examiner noted that the veteran's alcoholism was secondary 
to post-traumatic stress disorder.  On VA examination in 
April 1987, the veteran reported that for many years he had 
trouble sleeping due to flashbacks and nightmares.  He also 
indicated that he drank alcohol to send himself into a 
"drunken sleep."  A VA hospital report shows that the 
veteran was treated there from September 1989 to February 
1990.  The primary diagnoses included PTSD, chronic, extreme 
with depression, and alcohol dependence.  The physician who 
treated the veteran during that hospital stay reported that 
the veteran's alcoholism was secondary to his PTSD.  

In November 1990, the veteran underwent a psychiatric 
evaluation in connection with a claim for disability benefits 
from the Social Security Administration.  After relating that 
he experienced flashbacks, nightmares and paranoia, the 
veteran reported that he experienced insomnia for 
significantly long periods of time and used alcohol to go to 
sleep.  According to the examination report, at the time of 
the examination, the veteran was experiencing severe PTSD 
symptoms including insomnia.  During a hospitalization at a 
VA facility from November to December 1991, the veteran 
admitted to using alcohol to sleep.  A VA hospital record 
shows the veteran was admitted in August 1992 complaining of 
severely troubling nightmares and flashbacks which caused him 
to drink to forget.  He was described as "highly 
intoxicated" when he presented himself to the emergency 
room.  He was hospitalized again in December 1992.  According 
to the hospitalization report, the veteran had been 
hospitalized from August to September 1992 because of alcohol 
dependence and PTSD characterized by troubling nightmares and 
flashbacks.  A VA hospital report for a period of 
hospitalization from August to September 1993 shows that the 
veteran started drinking alcohol in the military, did not 
drink for a couple of years after service and started 
drinking again in 1972.  A VA physician reviewed the 
veteran's claims file and performed a medical examination in 
September 1994.  According to that examination report, the 
veteran's problems included mostly drinking at night to take 
care of nightmares.  The physician who conducted examination 
related that the veteran was not able to do things that would 
allow him to sustain employment at that time.  According to 
the examiner, the cause of the veteran's difficulty was in 
part related to agitation and the agitation, energy and 
irritability seemed to come from the fact that he might have 
been suffering from bipolar disorder, mixed state.  The 
examiner added that, since these symptoms intertwined and 
were coincident with some of the symptoms of PTSD, it was 
very hard to separate them.  It was the opinion of the 
September 1994 examiner that the veteran's unemployability 
and alcohol abuse were related, in part, to symptoms of his 
PTSD.  On VA psychiatric examination in September 1994, the 
veteran reported that he sometimes used alcohol to block out 
sad feelings and to calm himself down.  A VA hospital record 
dated in September 1996 also shows that the veteran indicated 
that he could not sleep without consuming alcohol.  

In March 1995, the September 1994 VA psychiatric examiner 
again reviewed the veteran's claims file and the September 
1994 examination report and offered the following 
clarification:

In my opinion, his alcohol abuse is primarily 
related to his bipolar II disorder.  Similarly, his 
irritability is primarily related to his bipolar II 
disorder.  The veteran's service-connected PTSD is 
inextricably entwined with his bipolar II disorder.  
Without proper medication treatment of his bipolar 
II disorder, it is my opinion that it is not 
currently possible to separate the manifestations 
of this veteran's service-connected PTSD and his 
bipolar II disorder.  It is my opinion that this 
veteran is currently unemployable because of his 
inextricably entwined PTSD and bipolar disorder.  
It is my understanding that this veteran is 
scheduled for long-term treatment/evaluation of his 
PTSD in the Topeka VAMC PTSD treatment program.  If 
this veteran follows through with this inpatient 
treatment, it is hoped that his psychiatric 
conditions will be under better control and more 
clearly differentiated.  

While the VA physician related, in March 1995, that alcohol 
abuse was primarily related to a nonservice-connected 
psychiatric disorder, bipolar disorder, he did not indicate 
that he no longer believed that alcohol abuse was in part 
related to PTSD.  Moreover, the physician indicated in March 
1995 that it was not possible, at that time, to distinguish 
the symptoms of bipolar disorder from those of PTSD.  
Overall, the opinions of the VA physician, who examined the 
veteran in September 1994 and offered an additional opinion 
in March 1995, support a finding that the veteran's alcohol 
abuse is in part related to his PTSD, as claimed.  

Also, according to the report of a VA examination in January 
1989, the veteran was clearly paranoid and agitated at that 
time.  The examiner added "[h]ow much of this is related to 
alcohol abuse and how much to other factors such as post-
traumatic stress disorder could only be determined after 
detoxification and further evaluation"  Thus, the January 
1989 VA physician implied that certain symptoms the veteran 
was experiencing could be related to alcohol abuse or post-
traumatic stress disorder.  However, the examiner did not 
address the relationship, if any, between alcohol abuse and 
post-traumatic stress disorder.  

There is also competent medical evidence against a finding 
that the veteran's service-connected PTSD caused alcohol 
abuse or increased its severity.  On VA examination in 
February 1997, the examining physician reported having 
extensively reviewed the veteran's medical records, spending 
two and a half to three hours reviewing the claims file and 
the veteran's records from the VA mental health clinic.  
After an extensive discussion of the veteran's history and a 
mental status examination, the examining physician wrote:

In summary, with taking considerable time in 
reviewing all of the past treatment records that we 
have, there is more clarity about a diagnosis at 
this time.  No one has questioned the diagnosis of 
post-traumatic stress disorder.  His way of 
relating and his behaviors with many treatment 
facilities in both inpatient and outpatient 
indicate a rather severe personality disorder that 
is best described as narcissistic in its defense 
structure with antisocial traits as well.  He is 
unable to tolerate the kind of engagement that 
therapists assume in trying to help people and 
therefore he feels rejected and not helped.  His 
personality structure then in addition to his post-
traumatic stress disorder gives rise to symptomatic 
behavior that suggests the character of lesser 
mania.  I do not believe he had a bipolar disorder.  
Similarly, the degree of his depression is almost 
totally either reactive to the recent happening in 
his life that he feels despondent and overwhelmed 
or it is a longstanding dysphoria that he 
experiences chiefly out of his personality 
structure, but perhaps contributed to somewhat by 
his post-traumatic stress disorder.  His relatively 
quick response to being hospitalized for what are 
diagnosed as major depression and his tendency not 
to use antidepressant medication suggest to me that 
major depression is probably not the current 
diagnosis, but his over reaction to his dysphoric 
feelings and the low level of his capacity to 
tolerate this feeling.  There does not seem to be 
good evidence of organicity.  It would be nice to 
know the specifics of the neuropsychological 
testing at Topeka in 1989, but there is no evidence 
that it would be helpful to get him retested, 
because there are no indications of substantial 
problems.  In my experience with him, he is quite 
off-handed in his responses and casual, so that he 
doesn't really respond with his best effort and 
sees it as somewhat of a challenge so he needs to 
put his own special imprint on his responses.  An 
example of this is when I asked for him to repeat 
the phrase 'no ifs, ands or buts,' he responded 
with "no ands, ifs or buts."  I don't view that 
as a change that is because of some organicity, but 
rather his need to put his special imprint on the 
response.  Likewise, I would guess that any kind of 
a formalized testing would be met with the 
difficulty of his needing to be original and 
different.  His varied responses to his use of 
alcohol and other intoxicating substances over his 
many treating experiences give great doubt as to 
the accuracy of any statements about how much or 
when he is using what intoxicants.  He does make 
clear his intention to continue using at least 
alcohol, if not other substances as well.  It is 
interesting his linking of his turning to drugs and 
alcohol as well as women for sex in response to his 
symptoms of fear after his traumatic experiences in 
war.  I would suggest that his turning to alcohol 
is like his turning to women for sexual relations 
as his way of selecting things that can be of 
immediate comfort to him to deal with his 
discomfort of the moment.  On the other hand, he is 
unable to engage with people in a way that would 
allow for some ongoing comfort from a relationship 
for long because of his personality disorder.  He 
consistently is manipulating his environment, 
whether it is people or substances to alleviate his 
emotional discomfort.  He, however, is not as in 
control of this use as he would like to think and 
the alcohol abuse has taken charge it would seem in 
as addictive use, which he continues despite 
obvious damage to his liver, on an ongoing basis.  
There is only one documentation of a statement that 
he had made that he started his alcohol use as an 
adolescent.  He very specifically talked to me 
about the importance of sports in his life and his 
teams and that he was keeping in shape and 
therefore would not have engaged in the use of 
alcohol and drugs.  In any case, he out of his own 
needs has made his choices about how to deal with 
the symptoms that he has and I do not see how that 
can be interpreted as his excessive use of alcohol 
as being determined by his traumatic experiences in 
combat.  

I view him as overwhelmed by life.  It is difficult 
to differentiate what is his post-traumatic stress 
disorder and what is his personality disorder, but 
certainly the stress of his PTSD (post-traumatic 
stress disorder) is poorly handled within the 
personality structure that he has and his choices 
to use intoxicants to deal with things.  I don't 
view him as having the capacity or capability of 
entering into serious psychological treatment.  In 
terms of the etiology of alcoholism that is a 
matter of opinion among treating professionals.  My 
view is that there is a certain element of choice 
and free will in taking alcohol as a way to 
modulate one's feelings.  There probably is a 
substantial hereditary factor, at least in a 
certain percentage of people, and circumstances 
perhaps contribute as well.  I do not see his use 
of alcohol as much different than others and that 
outside factors don't force people into a life of 
alcoholism.  Neither do I view it as his enjoying 
his intoxication in that I think he is a rather 
desperate man in his low level of ability to deal 
with everyday stresses.  Clearly it is my view that 
post-traumatic stress disorder did not cause his 
alcoholism, but that his drinking as well as 
engaging women for sexual relations and a brief 
time of closeness serves to diminish his symptoms 
of lack of attachment and anxiety.  

Thus, the February 1997 VA examiner concluded that the 
veteran's PTSD did not cause his alcohol abuse, but found, 
essentially, that the veteran self-medicated with alcohol to 
relieve some of his psychiatric symptoms.  

Additionally, the private examiner in January 1987 and a VA 
examiner who treated the veteran while he was hospitalized 
from September 1989 to February 1990 both concluded that the 
veteran's alcoholism was secondary to his PTSD.  The Board 
also finds that the conclusions of the VA examiner, who 
examined the veteran in September 1994 and later re-reviewed 
the veteran's claims file in March 1995, support a finding 
that his PTSD is the result of his alcohol abuse.  Thus, 
while the opinion of the February 1997 VA examiner, which is 
against finding that PTSD caused alcohol abuse, is very 
detailed and based on an extensive review of the veteran's 
medical records, the Board finds that, after reviewing all of 
the pertinent competent evidence of record,  such evidence is 
in equipoise as to whether there is a reasonable basis for 
concluding that the veteran's alcohol abuse is proximately 
due to his service-connected PTSD.  The Board also notes that 
the September 1994 examiner reviewed the veteran's claims 
file at least once and the VA physician who treated the 
veteran while he was hospitalized treated him for over four 
months.  

Furthermore, it is felt that to delay reaching a final 
decision on this appeal by remanding in order to try to 
obtain an additional medical opinion would not be in the best 
interests of the veteran or the VA.  Therefore, resolving 
doubt in the veteran's favor, the Board finds that service 
connection for alcohol abuse as secondary to service-
connected PTSD is warranted.  Again, it is noteworthy that 
compensation may not be paid for disability due to alcohol 
abuse.  38 U.S.C.A. §§ 1110, 5107(b).  


ORDER

Service connection for alcohol abuse as secondary to PTSD is 
granted.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

